
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 31
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 1, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Directing the Secretary of the Senate to
		  make a correction in the enrollment of S. 1280.
	
	
		That, in the enrollment of the bill (S.
			 1280) to amend the Peace Corps Act to require sexual assault risk-reduction and
			 response training, the development of a sexual assault policy, the
			 establishment of an Office of Victim Advocacy, the establishment of a Sexual
			 Assault Advisory Council, and for other purposes, the Secretary of the Senate
			 shall make the following corrections:
			Amend section 8C of the Peace Corps Act, in
			 the quoted material in section 2 of the bill, by adding at the end the
			 following new subsection:
				
					(e)SunsetThis section shall cease to be effective on
				October 1,
				2018.
					.
			Amend section 8D of the Peace Corps Act, in
			 the quoted material in section 2 of the bill, by adding at the end the
			 following new subsection:
				
					(g)SunsetThis section shall cease to be effective on
				October 1,
				2018.
					.
			Amend section 8E of the Peace Corps Act, in
			 the quoted material in section 2 of the bill—
				(1)in subsection (c), by striking The
			 President shall annually conduct and inserting Annually through
			 September 30, 2018, the President shall conduct;
				(2)in subsection (d)—
					(A)in subparagraph (A), by striking a
			 biennial report and inserting a report, not later than one year
			 after the date of the enactment of this section, and biennially through
			 September 30, 2018,; and
					(B)in subparagraph (B), by striking not
			 later than two years after the date of the enactment of this section and every
			 three years thereafter and inserting not later than two years
			 and five years after the date of the enactment of this section;
			 and
					(3)by adding at the end the following new
			 subsection:
					
						(e)Portfolio reviews
							(1)In GeneralThe President shall, at least once every 3
				years, perform a review to evaluate the allocation and delivery of resources
				across the countries the Peace Corps serves or is considering for service. Such
				portfolio reviews shall at a minimum include the following with respect to each
				such country:
								(A)An evaluation of the country’s commitment
				to the Peace Corps program.
								(B)An analysis of the safety and security of
				volunteers.
								(C)An evaluation of the country’s need for
				assistance.
								(D)An analysis of country program
				costs.
								(E)An evaluation of the effectiveness of
				management of each post within a country.
								(F)An evaluation of the country’s congruence
				with the Peace Corp’s mission and strategic priorities.
								(2)BriefingUpon request of the Chairman and Ranking
				Member of the Committee on Foreign Relations of the Senate or the Committee on
				Foreign Affairs of the House of Representatives, the President shall brief such
				committees on each portfolio review required under paragraph (1). If requested,
				each such briefing shall discuss performance measures and sources of data used
				(such as project status reports, volunteer surveys, impact studies, reports of
				Inspector General of the Peace Corps, and any relevant external sources) in
				making the findings and conclusions in such
				review.
							.
				Amend section 8I(a) of the Peace Corps Act,
			 in the quoted material in section 2, by inserting through September 30,
			 2018, after annually.
			Strike section 8.
			Redesignate sections 9 and 10 as sections 8
			 and 9, respectively.
			Strike section 11.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
